Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/24/2022 has a total of 21 claims pending in the application; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,258,711 B2 [application No.16/893,170], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  11,258,711 B2
Claim 1. A method comprising: 
      configuring, at a first host, an overlay channel for sending packets to check whether a failure has occurred at a workload, wherein the first host and a second host are connected via a layer 3 network; 
       generating, at the first host, a packet to check whether the failure has occurred at the workload; 
       encapsulating the packet; and 





        sending, from the first host, the encapsulated packet to the second host using the overlay channel via the layer 3 network, wherein the packet is decapsulated and forwarded to the workload at the second host.
Claim 1. A method comprising: 
       receiving, at a first host, a control message from a second host, wherein the control message includes a first address to use as a next hop to reach an active workload that has migrated to the second host from another host; 
      in response to receiving the control message, configuring a local route table to change a policy to send packets with the next hop from a second address to the first address, wherein the packets are sent to check whether a failure of the active workload has occurred and a standby workload should take over as the active workload; and 
      sending a packet from the standby workload to the active workload using the first address as the next hop based on the change in the policy in the local route table to check whether the failure of the active workload has occurred, wherein the packet is encapsulated and sent between the first host and the second host using an overlay channel between a first endpoint of the overlay channel on the first host and a second endpoint of the channel on the second host.
Claim 8. A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for: 

       configuring, at a first host, an overlay channel for sending packets to check whether a failure has occurred at a workload, wherein the first host and a second host are connected via a layer 3 network; 
      generating, at the first host, a packet to check whether the failure has occurred at the workload; encapsulating the packet; and 





        sending, from the first host, the encapsulated packet to the second host using the overlay channel via the layer 3 network, wherein the packet is decapsulated and forwarded to the workload at the second host.
Claim 8.      A non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for: 
       receiving, at a first host, a control message from a second host, wherein the control message includes a first address to use as a next hop to reach an active workload that has migrated to the second host from another host; 
       in response to receiving the control message, configuring a local route table to change a policy to send packets with the next hop from a second address to the first address, wherein the packets are sent to check whether a failure of the active workload has occurred and a standby workload should take over as the active workload; and 
        sending a packet from the standby workload to the active workload using the first address as the next hop based on the change in the policy in the local route table to check whether the failure of the active workload has occurred, wherein the packet is encapsulated and sent between the first host and the second host using an overlay channel between a first endpoint of the overlay channel on the first host and a second endpoint of the channel on the second host.
Claim 15. A first host comprising: one or more computer processors; and 

      a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for: 
       configuring an overlay channel for sending packets to check whether a failure has occurred at a workload, wherein the first host and a second host are connected via a layer 3 network; 
   generating a packet to check whether the failure has occurred at the workload; 
      encapsulating the packet; and 





        sending the encapsulated packet to the second host using the overlay channel via the layer 3 network, wherein the packet is decapsulated and forwarded to the workload at the second host.
Claim 15. A first host comprising: 
     one or more computer processors; and 
     a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be operable for: 
      receiving a control message from a second host, wherein the control message includes a first address to use as a next hop to reach an active workload that has migrated to the second host from another host; 
      in response to receiving the control message, configuring a local route table to change a policy to send packets with the next hop from a second address to the first address, wherein the packets are sent to check whether a failure of the active workload has occurred and a standby workload should take over as the active workload; and 
      sending a packet from the standby workload to the active workload using the first address as the next hop based on the change in the policy in the local route table to check whether the liveness failure of the active workload has occurred, wherein the packet is encapsulated and sent between the first host and the second host using an overlay channel between a first endpoint of the overlay channel on the first host and a second endpoint of the channel on the second host.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having the first host and the second host are connected via a layer 3 network. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ojha et al. Patent No. (US 9,178,816 B1) in view of Hira publication No. (US 2019/0068500 A1).

Regarding claim 1, Ojha teaches a method comprising: 
configuring, at a first host, an overlay channel for sending packets to check whether a failure has occurred at a workload (receiving, by a first provider edge (PE) network device and from a second PE network device of a plurality of PE network devices that provide an active configuration for an Ethernet segment, a control plane message comprising at least one address that identifies that second PE network device col.3, lines 6-11, FIG.4), wherein the first host and a second host are connected via a layer 3 network (the provider edge points are connected through layer THREE network Col.7, lines 4-10; FIG.4); 
generating, at the first host, a packet to check whether the failure has occurred at the workload (configuring, by the first PE network device based at least in part on the control plane message, a forwarding plane of the first PE network device to identify network packets having respective destination addresses that match the at least one address, and determining by the forwarding plane of the first PE network device, that at least one address of the network packet matches the at least one address that identifies the second PE network device, and forwarding the network packet to the second PE network device col.3, lines 12-26, FIG.4); 
encapsulating the packet (packets are encapsulated within the provider network to carry encapsulated communications Col.1, lines 27-39; FIG.4); and 
sending, from the first host, the encapsulated packet to the second host using the via the layer 3 network (once the PE router 10 determines, based on the ingress lookup, that the destination MAC and IP address of the control plane message matches the MAC and IP address of one of PE router 10B or 10C (116), PE router 10A may process corresponding chained next hops to determine the egress interface corresponding to PE router 10B and forward the control plane message using the determined interface, col.23, lines 10-48, FIG.4), wherein the packet is decapsulated and forwarded to the workload at the second host (the packet include one or more chained next hops that are executed when the lookup is performed and resolves the destination MAC and IP address information included in the header of a network packet, a chained next hop includes a group of one or more next hops, wherein each next hop includes a group of one or more instructions that are executed by the packet forwarding engine configured such that one or more chained next hops that correspond to the MAC and IP address of PE routers col.19, lines 39-60, FIG.4). 
Ojha does not explicitly teach sending the packet using an overlay channel.
Hira teaches sending the packet using an overlay channel. (Hira: sending packets using overlay channel between a first endpoint of the overlay channel on a first host and a second endpoint of the channel on the second host , the overlay logical network is defined on top of the public cloud's underlay network, which’s the VPC network provided by the cloud provider [0037-44] 400-FIG.4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Ojha by the teaching of Hira to encapsulate  and sent the packet between hosts using an overlay channel in order to perform a service on data messages of a flow between two nodes and efficiently handle the forwarding of the data messages to the correct destination node (Hira: [0045-46] FIG.4).
  
Regarding claim 2, Ojha teaches the method of claim 1, further comprising: configuring a route table with a next hop for the workload, wherein the packet is sent to the workload via the next hop (Routing engine 22 maintains routing tables, executes routing protocol and controls user access to PE routers col.12, lines 24-28, FIG.1).  

Regarding claim 3, the modified Ojha teaches the method of claim 1, wherein: the overlay channel includes a first address of a first endpoint and a second address of a second endpoint  (Hira: sending packets using overlay channel between a first endpoint of the overlay channel on a first host and a second endpoint of the channel on the second host , the overlay logical network is defined on top of the public cloud's underlay network, which’s the VPC network provided by the cloud provider [0037-44] 400-FIG.4); and the encapsulated packet is sent via the layer 3 network by routing the encapsulated packet using the second address of the second endpoint (all the PE routers which are part of the Ethernet segment receive the capabilities to route the IP packets on the gateway MAC addresses of each other. While the virtual machines may send the traffic for routable IP addresses, the layer-3 control protocol packets are destined for IP addresses of the Pes col.8, lines 43-48, FIG.5).  

Regarding claim 4, Ojha teaches the method of claim 1, further comprising: receiving a control message on a control channel for sending control messages between the first host and the second host (providing control plane messaging and storing/updating addressing information in tables associated with respective interfaces col.6, lines 17-29, FIG.1), wherein the control message includes a next hop to reach the workload; and programming a route table with the next hop to reach the workload  (all the PE routers which are part of the Ethernet segment receive the capabilities to route the IP packets on the gateway MAC addresses of each other. While the virtual machines may send the traffic for routable IP addresses, the layer-3 control protocol packets are destined for IP addresses of the Pes col.8, lines 43-48, FIG.5).    

Regarding claim 5, Ojha teaches the method of claim 1, wherein: the packet comprises a first packet, the overlay channel is associated a first endpoint and a second endpoint, wherein first endpoint includes a first address and the second endpoint includes a second address; and the first address and the second address do not change due to a migration of the workload from a third host to the second host (the PE network devices may initially perform a synchronization process to exchange MAC and IP address information of each respective PE network device with other PE network devices in the Ethernet segment col.2, lines 42-46, FIG.1)  

Regarding claim 6, Ojha teaches the method of claim 5, further comprising: adding a third address for a next hop for the workload in the second host in a route table, wherein the route table previously included the next hop of a fourth address to use to reach the workload on the third host (the packet include one or more chained next hops that are executed when the lookup is performed and resolves the destination MAC and IP address information included in the header of a network packet, a chained next hop includes a group of one or more next hops, wherein each next hop includes a group of one or more instructions that are executed by the packet forwarding engine configured such that one or more chained next hops that correspond to the MAC and IP address of PE routers col.19, lines 39-60, FIG.4).    

Regarding claim 7, Ojha teaches the method of claim 1, wherein the encapsulated packet comprises a first encapsulated packet and the workload comprises a first workload, the method further comprising: receiving a second encapsulated packet from the workload through the overlay channel, wherein the second encapsulated packet is used to determine whether the failure at the workload occurred (Hira: multiple gateways for redundancy, and for handling north and south bound traffic out of and into the tenant VPC. For the tenant VPC 105, the public cloud also provides an underlay downlink gateway 140 and an underlay uplink gateway 145. These gateways forward messages out of and into the tenant VPC 105 [0027-30] FIG.1).

Regarding claims 8-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “computer-readable storage medium” side (Ojha: FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 15-21, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “first host” side with computer processors and computer-readable storage medium (Ojha: Figs. 2 and 3 of) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   
	
Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472